EXHIBIT 10.1 Named Executive Officers Long-Term Equity Incentive Fiscal Year 2012 Awards Restricted Stock* Restricted Stock* Executive Officer (Performance-Based Vesting) (#) (Time-Based Vesting) (#) Charles H. Turner Executive Vice President, Chief Financial Officer Michael R. Benkel Senior Vice President, Planning and Allocations Gregory S. Humenesky Executive Vice President, Human Resources Sharon M. Leite Executive Vice President, Stores * All equity awards were granted under the Pier 1 Imports, Inc. 2006 Stock Incentive Plan, restated as amended.The grants were effective April 8, 2011.The form of grant agreements for these awards provide that the shares of common stock governed by such awards for which the restrictions have not lapsed are not entitled to receive cash dividends, if any, paid on such shares.
